Name: 1999/629/EC, ECSC, Euratom: Council Decision of 13 September 1999 appointing the Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-09-21

 Avis juridique important|31999D06291999/629/EC, ECSC, Euratom: Council Decision of 13 September 1999 appointing the Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union Official Journal L 248 , 21/09/1999 P. 0033 - 0033COUNCIL DECISIONof 13 September 1999appointing the Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union(1999/629/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof,Having regard to the Council Decision 1999/543/EC, ECSC, Euratom of 29 July 1999 extending the term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union(1),Having regard to Mr JÃ ¼rgen Trumpf's agreement to relinquish his post on 17 October 1999,Whereas the new Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union should be appointed,HAS DECIDED AS FOLLOWS:Article 1Mr Javier Solana Madariaga is hereby appointed Secretary-General, High Representative for the Common Foreign and Security Policy, of the Council of the European Union for a period of five years with effect from 18 October 1999.Article 2Council Decision 1999/543/EC, ECSC, Euratom of 29 July 1999 shall be amended insofar as it runs counter to this Decision.Article 3This Decision shall be notified to Mr Javier Solana Madariaga and to Mr JÃ ¼rgen Trumpf by the President of the Council.It shall be published in the Official Journal of the European Communities.Done at Brussels, 13 September 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 209, 7.8.1999, p. 28.